Citation Nr: 0715550	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of vision in 
the left eye, to include anisometropia (unequal refractive 
power of the eyes).

4.  Entitlement to service connection for glaucoma of the 
left eye.

5.  Basic eligibility for entitlement to nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which, among other 
things, denied the benefits sought.  

The veteran appeared before the undersigned at a hearing at 
the RO in July 2006.  Unfortunately, a transcript of the 
hearing could not be produced.  The Board apprised the 
veteran of this and offered him the opportunity to schedule 
another Board hearing.  The second hearing was held via 
videoconference in March 2007 and a transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral hearing loss and tinnitus that 
began more than one year subsequent to his period of active 
service and is not medically related to his active service.  

3.  The veteran has glaucoma and blindness in the left eye 
that began subsequent to his period of active service and 
are not medically related to his active service.

4.  The veteran did not serve ninety or more days of active 
military service during a period of war.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor is such a disability presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006). 

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006). 

3.  Loss of vision in the left eye, to include anisometropia, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006). 

4.  Glaucoma of the left eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006). 

5.  The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.2, 3.3, 3.203, 3.314 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October and December 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
service connection for various disabilities, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decisions in keeping with Pelegrini.  Additional notice 
subsequent to the appealed AOJ decision is not prejudicial to 
the veteran as he was given sufficient time to identify 
evidence to substantiate his claims and fully participate in 
the appeal process.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology and severity of his hearing 
disabilities, and by affording him the opportunity to give 
testimony before the Board in July 2006 and March 2007.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  The Board notes that a medical 
nexus opinion with respect to the veteran's left eye 
disabilities is not of record and finds that VA is not 
required to seek such an opinion as there is no evidence 
establishing that the veteran suffered an event, injury or 
disease during service which may be associated with a current 
disability.  See 38 C.F.R. § 3.159(c)(4)(B).  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Board points out that the provisions of the VCAA are not 
applicable to the veteran's claim of entitlement to pension 
benefits because the appeal turns on a matter of law and not 
on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Court 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  Also see Smith v. Gober, 
14  Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  As such, the Board is not required to address 
the RO's efforts to comply with the VCAA with respect to the 
issue of entitlement to pension benefits because the claim 
must be decided solely on the basis of the veteran's period 
of service.

Service Connection

The veteran contends that he developed hearing loss and 
tinnitus as results of noise exposure during service.  He 
avers that although he was not determined to have hearing 
problems or tinnitus during service, his current problems 
must have started then as he has had no post-service noise 
exposure.  The veteran also contends that he developed left 
eye problems during his period of active service as evidenced 
by a decrease in his visual acuity in the left eye during 
service.  He testified before the Board that he was first 
treated for left eye problems about eight months after 
service and underwent surgery for cataracts on the left eye 
about three years after service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Hearing loss is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a) in the general category of other organic 
diseases of the nervous system.  As such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that hearing loss manifest to a degree of ten percent 
or more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in July 1982, the evidence must show that 
hearing loss manifest to a degree of ten percent by July 1983 
in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

Service medical records show no complaints of, treatment for 
or diagnosis of disabilities related to the ears and/or eyes.  
Upon entrance examination in June 1979, there was a normal 
clinical evaluation of the ears and eyes.  An audiometry test 
disclosed the following hearing scores:  in the right ear, 
decibels of 10, 10, 5, and 5 were reported for frequencies of 
1000, 2000, 3000 and 4000 Hertz, respectively; in the left 
ear, decibels of 10, 10, 20, and 15 were reported at 
frequencies of 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Uncorrected left eye visual acuity was 20/30 
and corrected vision was 20/20.


Upon examination in February 1981, there was a normal 
clinical assessment of the veteran's ears and eyes.  An 
audiometric examination disclosed the following scores:  in 
the right ear, decibels of 10, 10, 0, and what appears to be 
20 were reported for frequencies of 1000, 2000, 3000 and 4000 
Hertz, respectively; in the left ear, decibels of 10, 5, 10, 
and 15 were reported at frequencies of 1000, 2000, 3000, and 
4000 Hertz, respectively.  Uncorrected left eye visual acuity 
was reported as 20/200.

In February 1981, the veteran was fitted for ear plugs.  In 
March 1981, he was prescribed a pair of military glasses and 
his corrected visual acuity was found to be 20/20.  There was 
no finding of left eye disease, but the veteran reported 
having bad vision in the left eye.

Upon separation examination in July 1982, audiometric test 
results were as follows:  decibels of 10, 5, 0 and 10 in the 
right ear for frequencies of 1000, 2000, 3000 and 4000 Hertz, 
respectively; decibels of 10, 10, 15, and 20 were reported 
for the left ear at frequencies of 1000, 2000, 3000, and 4000 
Hertz, respectively.  Uncorrected left eye visual acuity 
remained 20/200 with corrected vision of 20/20.  The veteran 
was discharged from service without any clinical finding of 
eye disease, hearing loss or tinnitus.

The first post-service treatment records are dated in 1994 
and reflect emergency treatment for asthma.  The veteran had 
no complaints of hearing loss at that time, but was noted to 
have loss of vision and glaucoma in the left eye status-post 
cataract surgery.  In June 1998, the veteran underwent 
treatment with a private ophthalmologist and related having 
had cataract surgery thirteen years earlier (1985); a fifteen 
year history of uveitis and swelling of the left eye was 
noted.  On examination, the veteran had 20/40 visual acuity 
and it was determined that he had vitreous debris as well as 
aphakia.  Medical reports dated since that time include 
similar reports of left eye problems, including surgery for 
cataracts, in the mid to late 1980's.  There is no medical 
record linking current loss of vision to the veteran's 
decrease in visual acuity found during service.

There is no history of treatment for hearing loss or tinnitus 
prior to the veteran submitting his claim of entitlement to 
service connection for hearing disorders in December 2004.  
He underwent VA examination in January 2005 and related 
having had buzzing in his ears for about fifteen years.  The 
examiner reviewed the claims folder and noted that the 
veteran had reported being exposed to loud noise during his 
active service, such as from artillery and explosions; he 
denied having any recreational noise exposure.  The 
audiological examination, which included a puretone threshold 
test and a Maryland (CNC) word list test, generated the 
following scores:  for the puretone threshold test in the 
right ear, decibels of 15, 20, 20, and 20 were reported for 
frequencies of 1000, 2000, 3000 and 4000 Hertz, respectively; 
in the left ear, decibels of 20, 20, 30, and 30 were reported 
at frequencies of 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The Maryland (CNC) word list speech 
recognition test demonstrated 92 percent and 94 percent 
discrimination for the right and left ears, respectively.  
Following a complete review of the record evidence, the 
audiologist diagnosed mild sensorineural hearing loss in the 
right ear and moderate sensorineural hearing loss in the left 
ear as well as periodic tinnitus.  She then opined that it 
was not likely that the veteran's tinnitus and/or hearing 
loss were direct results of his service because he had no 
hearing problems in 1982 and no complaints for many years 
thereafter.  

The veteran also underwent VA eye examination in January 2005 
and complained of left eye problems since the 1980's.  The 
examiner reviewed the service medical records and noted the 
lack of post-service treatment records.  Upon examination, 
the veteran was found to have left eye uncorrected vision as 
light perception only.  It was noted that as per the 
veteran's history, he had legal blindness in the left eye 
with a history of post-service cataract surgery in the 
1980's.

The veteran appeared before the Board in March 2007 and 
testified that he had experienced noise exposure during 
service in the form of bombs and other explosions, aircraft 
and tanks.  He indicated that he did not wear hearing 
protection, had only a little hearing loss when he was in 
service and no ringing in the ears until after his discharge 
from service.  The veteran further testified that his 
tinnitus had commenced a few months after his discharge from 
service.

The veteran also testified that he did not participate in 
treatment for a left eye disability during service, but that 
he first sought treatment for problems seeing out of the left 
eye about eight months after service.  He stated that he 
underwent surgery on the left eye about three years after 
service and that no physician had ever related his eye 
disability to his decreased vision during service.  The 
veteran testified that he was receiving Social Security 
Administration disability benefits because of his asthma and 
not because of either a left eye disability or hearing 
problems.   

Hearing Loss and Tinnitus

The Board determines that the evidence of record 
preponderates against the veteran's service connection claims 
for hearing loss and tinnitus.  The Board notes that the 
veteran's service medical records are negative for any 
complaints of, treatment for or diagnosis of hearing loss or 
tinnitus.  In addition, the veteran's in-service audiological 
test results all demonstrate that he had hearing within 
normal range without complaints of tinnitus.  Furthermore, 
the veteran testified that he did not experience tinnitus 
during service.  

While the most recent VA medical examination report indicates 
that the veteran currently has sensorineural hearing loss and 
tinnitus, the VA examiner specifically determined, based on a 
review of the claims file, the veteran's reported history and 
clinical testing, that his ear disorders were less likely 
than not causally related to his military service.  The fact 
that the veteran initially reported in a clinical setting 
that tinnitus developed approximately fifteen years after his 
discharge from service also weighs against his service 
connection claim, as does the fact that the earliest clinical 
indication of sensorineural hearing loss on the record is 
dated January 2005, some twenty-three years after service.  
The Board recognizes that the veteran, at his March 2007 
hearing, indicated that tinnitus began a few months after 
service, but this testimony does not alter the medical 
evidence showing that there was no clinical finding of the 
disability for two decades after service. 

The only evidence in support of the veteran's claims are his 
statements that he believes the disabilities began as a 
consequence of service.  The veteran is not shown to have 
medical training and there is no medical evidence to support 
his contentions.  As such, the Board must find that the 
veteran's statements, standing on their own, are insufficient 
to establish a relationship between currently diagnosed 
disabilities and his period of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Consequently, service 
connection for hearing loss and tinnitus must be denied on a 
direct basis as not shown to have been incurred during 
service or as a consequence of service, and on a presumptive 
basis as not shown within one year of discharge from service.

Left Eye Disabilities

The Board determines that the evidence of record 
preponderates against the veteran's service connection claims 
for loss of vision and glaucoma of the left eye.  The Board 
notes that the veteran's service medical records are negative 
for any complaints of, treatment for or diagnosis of loss of 
vision or glaucoma of the left eye.  In addition, the 
veteran's in-service testing all demonstrate that he had 
corrected vision of 20/20 in the left eye and no evidence of 
disease.  The veteran even testified that he did not require 
treatment for left eye problems until after his period of 
active service.  

The Board notes that the VA medical examination report does 
not include a nexus opinion as to the veteran's left eye 
disabilities, but finds that additional examination is not 
required under 38 C.F.R. § 3.159(c)(4) because there is no 
evidence of left eye disability during service or for many 
years after service.  The veteran certainly had a decrease in 
visual acuity during his period of service and was prescribed 
glasses, but he was never determined to have glaucoma or 
cataracts and the evidence does not even remotely suggest 
that he had a total loss of vision in the left eye during 
service or for many years thereafter.  The veteran was 
discharged from service without left eye disability and 
credibly testified that he did not undergo treatment for left 
eye problems for approximately eight months and ultimately 
underwent surgical intervention for cataracts, not glaucoma, 
about three years after his discharge from service.

The only evidence in support of the veteran's claims are his 
statements that he believes the disabilities began as a 
consequence of service.  As noted above, the veteran is not 
shown to have medical training so he cannot give a medical 
opinion as to the etiology of his disabilities.  The Board, 
however, appreciates his testimony and assertions that he 
believes his current disabilities stem from the decrease in 
vision that began during his period of service, but notes 
that it is bound by the law and the state of the evidence 
that shows that there was no disability other than some minor 
loss of vision that was corrected to 20/20 at the time of 
discharge from service.  The extensive treatment records for 
eye disabilities dated throughout the 1990's do not include 
any reference to disability beginning during service.  In 
fact, most of the records date the veteran's problems to the 
mid or late 1980's at the earliest.  Consequently, service 
connection for loss of vision in the left eye and for 
glaucoma of the left eye must be denied as not shown during 
service or medically related to the veteran's period of 
active service.

Nonservice-Connected Pension

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant served on active duty for 
at least ninety days during a period of war.  See 38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.  Recognized periods of 
war include the Vietnam era, which ended in May 1975, and the 
Persian Gulf War era, which commenced in August 1990.  See 38 
C.F.R. § 3.2(a)-(i).  There is no recognized period of war 
for the fifteen years between the Vietnam era and the Persian 
Gulf War.  See 38 C.F.R. § 3.2(f), (i).  

The evidence of record includes a copy of the veteran's 
Report of Separation From Active Duty (DD-214), which 
reflects active military service from July 1979 to July 1982.  
The veteran testified before the Board that his period of 
service did not include service during the Vietnam era.  He 
stated that he believed he missed the statutory period of war 
by twenty-two days and acknowledged that he did not have 
wartime service.

Given the veteran's period of service, the Board finds that 
the service does not satisfy the threshold requirement for 
pension eligibility.  Therefore, his claim for entitlement to 
nonservice-connected pension must be denied as a matter of 
law.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for the loss of vision in the left eye, 
including anisometropia, is denied.

Service connection for glaucoma of the left eye is denied.

Basic eligibility for nonservice-connected disability 
pension benefits is denied as a matter of law.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


